DECISION AND ORDER

RICHARD L. SPEER, Chief Judge.
This cause come before the Court after a Hearing on Attorney for Defendants’ Request for Attorney Fees, Costs, Punitive and Compensatory Damages. Present at the Hearing were Harold M. Hanna and Randy Reeves on behalf of the Defendants. The Court, after considering the evidence presented, including the oral arguments made at the Hearing, found that the Defendants were entitled to Two Hundred Dollars ($200.00) in attorney fees.
Accordingly, it is
ORDERED that the Defendants, James Utz and Betsy Utz, be, and are hereby, awarded against the Plaintiff, Harold M. Hanna, the sum of Two Hundred Dollars ($200.00) in attorney fees.